MR. JUSTICE WARD, dissenting: Mr. Justice Holmes’ dissent in Northern Securities Co. v. United States (1904), 193 U.S. 197, 48 L. Ed. 679, 24 S. Ct. 436, may be remembered mainly for President Theodore Roosevelt’s reaction to it, but some of the dissenting language should be recalled for cases such as this one. Holmes wrote: “Great cases, like hard cases, make bad law. For great cases are called great, not by reason of their real importance in shaping the law of the future, but because of some accident of immediate overwhelming interest which appeals to the feelings and distorts the judgment. These immediate interests exercise a kind of hydraulic pressure which makes what previously was clear seem doubtful, and before which even well settled principles of law will bend.” 193 U.S. 197, 400-01, 48 L. Ed. 679, 726, 24 S. Ct. 436, 468. True, this is not a great case but it is in a sense a hard case and is one that I feel has caused the majority to bend and breach principles that should govern here. Strikes by public employees violate the expressed public policy of this State and are unlawful. The promise here was simply to forbear from acting illegally. The promise of a forbearance already imposed by law cannot be a sufficient consideration, and an agreement founded upon it is contrary to public policy. 1 S. Williston, Contracts sec. 132 (3d ed. 1957).